This case was before the Court at Fall Term, 1899, reported in 125 N.C. 129, and is before us again upon a petition to rehear. There is no complaint as to anything contained in the opinion, except what is said in the two last paragraphs, where the Court undertakes to settle the matter in dispute between the parties upon an equitable adjustment; and we do not see that the plaintiff is damaged by what is there said. It would probably have been better to have said in that opinion what was held by the Court when it was here before, and what we will say now: That it is so apparent to the Court, from the third issue as submitted to the jury, unexplained by the Court, and the finding of the jury thereon, that there is error, the Court will not allow this finding to stand. The issue is as follows: "What is the rental value of said land per year?" And the answer is: "$25." What is the rental value? This, unexplained, must necessarily mean the present rental value, and must necessarily include the improvements put upon the land by the defendant. It can not be contended that an acre and a half of unimproved land in the country would rent for $25 a year, and we do not understand the counsel of plaintiff to contend that it would. But let this be as it may; the Court sees that, as matter of law, there was no error in submitting this issue in the form it was submitted, without explanation on the part of the Court. The contention of the plaintiff on the argument of the petition to rehear, is that defendant did not except to the issue, nor the charge of the Court, and can not be heard to except here. And it is true that there seems to be no such specific exception. But defendants do not object (121) and except to the allowance of $25 yearly rental value being charged against them. But where the Court undertakes to change the law, or to administer the law, and it plainly appears from the record of the trial that there is error, this Court will correct it; and the finding on the third issue is set aside. And if the plaintiff thinks he has been damaged by the equitable adjustment the Court undertook to make, and wishes an issue submitted to the jury as to what was the rental value of said land in its unimproved condition, when the ancestor of defendants bought it, and to have this deducted from the value of the improvements, the amount of the payment of *Page 83 
$39 on 1 January, 1891, and interest thereon, we think he is entitled to have it. But the opinion in every other respect, delivered at Fall Term, 1899, is approved by the Court.
Petition allowed. New trial.